                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                               Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

                     CERTIFICATE OF CONFERENCE REGARDING
                        DEFENDANT’S MOTION TO DISMISS

       NOW COMES Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its

individual capacity, but solely as Trustee for BCAT 2014-10TT (“Wilmington Savings”)

defendant in the above-captioned action, and – pursuant to LR 7.1(a)(2) – hereby certify that

Wilmington Savings conferred with Matthew Vanderhoop (the “Plaintiff”) through counsel by

telephone and by electronic mail in an effort to resolve or narrow the issues of disagreement that

are the subject of the action. Wilmington Savings expects to have additional discussions with

Plaintiff’s counsel regarding the merits of the case. Despite these conversations, Wilmington

Savings and the Plaintiff have not been able to resolve or narrow the issues of disagreement

between them, issues that are the subject of the Motion of Wilmington Savings to Dismiss

Complaint filed with this Court.




                                                                                                 1
                         Respectfully submitted,

                         WILMINGTON SAVINGS FUND SOCIETY
                         FSB, D/B/A CHRISTIANA TRUST, NOT IN
                         ITS INDIVIDUAL CAPACITY, BUT
                         SOLELY AS TRUSTEE FOR BCAT 2014-
                         10TT,

                         By its attorneys,

                         /s/ Aaron A. Fredericks, Esq.
                         Richard C. Demerle, Esq. (BBO#688412)
                         Aaron A. Fredericks, Esq. (BBO#688412)
                         Sassoon & Cymrot, LLP
                         84 State Street
                         Boston, MA 02109
                         (617) 720-0099
                         AFredericks@SassoonCymrot.com

DATE: October 15, 2018




                                                                  2
